3 Mich. App. 383 (1966)
142 N.W.2d 493
MERREN
v.
EMPLOYMENT SECURITY COMMISSION.
Docket No. 361.
Michigan Court of Appeals.
Decided May 24, 1966.
Leave to appeal granted August 3, 1966.
Marcus, McCroskey, Libner, Reamon, Williams & Dilley (Jerry S. McCroskey, of counsel), for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Arthur W. Brown, Assistant Attorney General, for defendant Employment Security Commission.
Leave to appeal granted by Supreme Court August 3, 1966. See 378 Mich. 726, 380 Mich. 240.
LESINSKI, C.J.
This matter comes on appeal from the circuit court for the county of Ingham which affirmed the decision of the Michigan employment security commission appeal board in its affirmance of the referee denying the plaintiff unemployment compensation benefits.
The plaintiff was an engineering employee of Lear Siegler, Inc., in Grand Rapids, for the period November 21, 1958 to September 28, 1962. He voluntarily left the employment of Lear Siegler, Inc., on the latter date to accept permanent full-time work with *385 Douglas Aircraft Company in Florida as an engineer on a missile project. He worked full time for Douglas Aircraft from October 2, 1962, to January 8, 1963, when he was laid off because of the Federal government's cancellation of the missile project. While working for Lear Siegler in February of 1962, he had established a benefit year under the employment security act, CLS 1961, § 421.29 (Stat Ann 1960 Rev § 17.531).[1] At all relevant times after he was laid off by Douglas Aircraft, plaintiff was able and available for work.
On January 11, 1963, plaintiff filed, in Florida through the Florida industrial commission, an interstate claim for unemployment compensation based upon his employment with Lear Siegler. In assisting the plaintiff in the filing of his claim, the Florida industrial commission failed to notify the Michigan employment security commission that plaintiff had left his employer, Lear Siegler, Inc., voluntarily on September 28, 1962.
Pursuant to plaintiff's application, benefits totaling $302.50 were paid by the Michigan employment security commission to plaintiff. However, on April 11, 1963, the Michigan employment security commission issued a redetermination holding plaintiff ineligible for benefits under section 29(1) (a) (1) of the Michigan employment security act, supra, because he had voluntarily left his employment without good cause attributable to the employer. The redetermination canceled plaintiff's credit weeks with Lear Siegler and ordered him to repay to the Michigan employment security commission the benefits he had received.
The issue involved is whether plaintiff, having been disqualified under the provisions of CLS 1961, *386 § 421.29, supra, was entitled to reinstatement or use of any part of the "credit weeks" he had acquired while working for Lear Siegler, Inc., which were canceled as an incident of his disqualification.
Plaintiff had, throughout the proceedings in this cause, contended that he should not have been disqualified under the provisions of CLS 1961, § 421.29, supra, by virtue of a proviso contained therein which reads in part as follows:
"Provided further, however, That if an individual leaves his work voluntarily without good cause attributable to the employer for the purpose of accepting permanent full-time work with another employer, and if, during the 39 weeks following his separation he is laid off for lack of work by his new employer, enough of his credit weeks with his separating employer whom he left voluntarily shall be reinstated so that the total number of weeks of benefits available to him from all employers at the time of such lay off will not be less than if he had been laid off by' the said separating employer."
There appears to be no question that if the Douglas Aircraft Company had been an employer within this State under the act, that the plaintiff would have been entitled to benefits under the proviso above of CLS 1961, § 421.29, supra.
Thus, this cause turns on the meaning of the word "employer" as used in the portion of the proviso that states: "for the purpose of accepting permanent full-time work with another employer."
The Michigan employment security act provides under CL 1948, § 421.39 (Stat Ann 1960 Rev § 17.541), as follows:
"As used in this act, unless the context clearly requires otherwise, the terms defined in this act shall be construed to have the meaning as prescribed and set forth in the several definitions."
*387 CLS 1961, § 421.40 (Stat Ann 1955 Rev § 17.542) defines "employing unit" in its relevant part as follows:
"`Employing unit' means any * * * corporation whether domestic or foreign, * * * which has or subsequent to this amendatory act, had in its employ 1 or more individuals performing services for it within this state."
CLS 1961, § 421.41 (Stat Ann 1960 Rev § 17.543)[2] defines "employer" in its relevant part as follows:
"`Employer' means: (1) * * * (b) Any employing unit which in each of 20 different weeks within the calendar year 1956 or within any succeeding calendar year * * * has or had in employment 4 or more individuals."
This Court finds that the decision of the trial court must be affirmed as the record on appeal discloses no evidence that the Douglas Aircraft Company fell within the definition of "employer" under CLS 1961, § 421.41, supra.
The plaintiff calls upon this Court to construe the term "employer" as found in CLS 1961, § 421.29, supra, to include an out-of-State employer as well as an in-State employer citing Rookledge v. Garwood (1954), 340 Mich. 444, and Godsol v. Unemployment Compensation Commission (1942), 302 Mich. 652, as a basis for liberal construction. The cases cited have no application herein. We are bound by the provisions of section 39 of the act quoted above since the context in which the word "employer" is used does not clearly require us to do otherwise.
CLS 1961, § 421.29, supra, with regard to the meaning of the word "employer" as used in connection with the disqualification portion of this section, *388 has been interpreted by the Supreme Court in Lyons v. Employment Security Commission (1961), 363 Mich. 201, to cover an out-of-State employer. In Lyons the claimant had been laid off by a Detroit employer, had found re-employment with an Indianapolis employer and had quit the latter job when commuting back and forth between the two cities became impractical or other personal difficulties beset him.
Reading the disqualification portion of CLS 1961, § 421.29, supra, in the light of the purpose of the act, one is compelled to conclude necessarily that to carry out the purpose of the act the word "employer" includes employers as defined by CLS 1961, §§ 421.40, 421.41, as well as out-of-State employers and non-subject employers within the State. However, in reading the reinstatement provision of this same section, it cannot be said that the context clearly requires that a definition of the word "employer" other than that provided by CLS 1961, §§ 421.40, 421.41, can be applied.
Recognizing that it is of no avail to the plaintiff, we quote with approval from the opinion of the learned trial judge the following closing comment:
"There is no question that the present definitions as found in the act tend to penalize an ambitious worker like Merren, but it should be noted that to grant Merren's claim is to penalize Lear Siegler, who would then pay Merren from its account without any contribution from another `employer.' A solution equitable both to labor and management in situations such as occurred here should be directed to the legislature of this State."
Affirmed. No costs, a public question.
T.G. KAVANAGH and QUINN, JJ., concurred,
NOTES
[1]  See, currently as amended by PA 1963, No 226 and PA 1965, No 281 (Stat Ann 1963 Cum Supp and Stat Ann 1965 Cum Supp § 17.531).  REPORTER.
[2]  This section of the act was amended by PA 1965, No 281, but that does not affect our determination in this case.